IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 02-20528

                             Summary Calendar


ROSE MARY LOWERY

                                                Plaintiff-Appellant,

                                   versus

METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY

                                                Defendant-Appellee.




             Appeal from the United States District Court
                  For the Southern District of Texas


                              (H-98-CV-3811)
                             December 2, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Rose Mary Lowery, appealing pro se, seeks review of the

district court’s grant of defendant’s motion for summary judgment

and the district court’s cancelling of a hearing on plaintiff’s

motion to remove her counsel of record and defendant’s summary

judgment motion.     We find that the district court did not abuse its

discretion     in   granting     summary    judgment     without     deciding


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
plaintiff’s motion to terminate her attorney, and we affirm the

district court’s grant of summary judgment.

      In   response    to    defendant’s        motion    for   summary       judgment,

plaintiff’s    counsel,      Ronald   Mock,       filed    an   answer    which     the

district    court     has   correctly      characterized        as   “utterly      non-

responsive” and noted that “Mock’s inadequate filing on behalf of

Lowery     creates    an    appearance         that   either    Mock     is    plainly

incompetent or that he could care less about the representation of

Lowery in this proceeding.”            Lowery immediately filed pro se a

second answer which was also non-responsive.

      In addition, Lowery filed a letter, and later a formal motion

to remove Mock as her counsel, in which she asked for an extension

of time to hire a new attorney.            The court scheduled a hearing for

April 5 on the motion to remove counsel and defendant’s motion for

summary judgment.       On April 4, Lowery filed pro se an addendum to

her   answer   to    the    motion   for       summary   judgment.        While    more

responsive than her previous answers, this out of time reply also

lacked any evidence to refute the motion for summary judgment.

      The district court apparently canceled the hearing scheduled

for April 4, and instead granted defendant’s motion for summary

judgment on April 11.        As we have stated in the past, the district

court has wide discretion to determine its calendar.1                  Therefore it



      1
        HC Gun & Knife Shows, Inc., v. City of Houston, 201 F.3d 544, 549-550
(5th Cir. 2000).

                                           2
was not an abuse of discretion to cancel the hearing and rule on

the summary judgment motion.

     As to the merits of the motion for summary judgment, this

court reviews de novo the grant of summary judgment.2            After

reviewing the case, we affirm the district court’s grant of summary

judgment for the same reasons stated by the district court in its

order granting summary judgment.       The district court is therefore

AFFIRMED.




      2
        Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th
Cir.1998).

                                   3